DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/15/2020 and 8/20/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the distal end" in line 3 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 16-19, 22-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2006/0079957) in view of Gunday et al. (US 2014/0275770).
Chin discloses (see Figs. 13-14) an patch delivery system comprising the following claim limitations:
(claim 1) a shaft (1301, Figs. 13-14) including a proximal and distal end (as shown in Figs. 13-14; i.e. ends of the sheath); an expandable balloon (1308, Figs. 13-14; [0034]); an actuator (i.e. proximal catheter shaft (see 100, Fig. 1) of the balloon catheter) configured to (i.e. capable of) expand and retract the expandable balloon (1308) (catheter shaft 100 provides a conduit/lumen therein for the express inflation/expansion of the balloon, as shown in Figs. 8-9), wherein the actuator (i.e. proximal catheter shaft) includes a fluid conduit (i.e. interior lumen of catheter 100) that extends through the shaft and coupled with the balloon to enable inflation and retraction of the balloon via injection or withdrawal of a fluid to or from the balloon (1308) via the fluid conduit (as shown between Figs. 8-9; catheter shaft 100 of balloon catheter allows for inflation and deflation of the balloon 1308), and wherein the balloon (1308) is displaceablv retractable (i.e. capable of) into the shaft (1301) (as expressly shown in Fig. 13) and extendable (i.e. capable of) from the shaft (4) (as expressly shown in Fig. 14); and a patch (1302, Figs. 13-14) positioned to be displaced by the expandable balloon (1308) when the expandable balloon (1308) is inflated (as shown in exemplary Figs. 8-9; [0031]; [0034]), wherein the expandable balloon (1308) is displaceably retractable (i.e. capable of) into the shaft (1301) and displaceably extendable (i.e. capable of) from the shaft (1301) (as shown in Figs. 13-14; balloon 1308 may extend from an/or retract back with shaft 1301);
(claim 12) wherein the patch comprises at least one of a pharmaceutical composition and biological cells ([0040]; [0043]; [0050]-[0053]; patch further comprising both drugs and/or cells expressly disclosed);
(claim 16) a shaft (1301, Figs. 13-14) including a proximal and distal end (as shown in Figs. 13-14; i.e. ends of the sheath); an expandable balloon (1308, Figs. 13-14; [0034]); an actuator (i.e. proximal catheter shaft (see 100, Fig. 1) of the balloon catheter) configured to (i.e. capable of) expand and retract the expandable balloon (1308) (catheter shaft 100 provides a conduit/lumen therein for the express inflation/expansion of the balloon, as shown in Figs. 8-9), wherein the actuator (i.e. proximal catheter shaft) includes a fluid conduit (i.e. interior lumen of catheter 100) that extends through the shaft and coupled with the balloon to enable inflation and retraction of the balloon via injection or withdrawal of a fluid to or from the balloon (1308) via the fluid conduit (as shown between Figs. 8-9; catheter shaft 100 of balloon catheter allows for inflation and deflation of the balloon 1308), and wherein the balloon (1308) is displaceablv retractable (i.e. capable of) into the shaft (1301) (as expressly shown in Fig. 13) and extendable (i.e. capable of) from the shaft (4) (as expressly shown in Fig. 14); and a patch (1302, Figs. 13-14) positioned to be displaced by the expandable balloon (1308) when the expandable balloon (1308) is inflated (as shown in exemplary Figs. 8-9; [0031]; [0034]), wherein the expandable balloon (1308) is displaceably retractable (i.e. capable of) into the shaft (1301) and displaceably extendable (i.e. capable of) from the shaft (1301) (as shown in Figs. 13-14; balloon 1308 may extend from an/or retract back with shaft 1301), the method comprising penetrating an enclosure (809, Fig. 8) with the insertable catheter device (as shown in Fig. 8), leading with the distal end of the shaft (1301) (as shown in Fig. 13, [0034]; catheter device expressly introduced within lumen to treatment site with the sheath 1301 disposed over the patch 1302), wherein the enclosure (809, Fig. 8) contains an internal structure (i.e. interior wall of lumen 809); displaceably extending the expandable balloon (1308) from the distal end of the shaft (1301) (as shown in Figs. 13-14; [0034]; after introduction but prior to deployment the balloon is distally exposed from within the sheath); extending the patch (1302) with the expandable balloon (1308) into contact with an internal structure (i.e. interior lumen wall) inside the enclosure (809) (as expressly shown in Figs. 8-10; [0031]); and bonding the patch (1302) to the internal structure (as expressly shown in Figs. 9-10; [0031]; patch expressly adhered to the target site);
(claim 17) further comprising bonding the patch (1302) to the internal structure using an adhesive (as expressly shown in Figs. 9-10; [0020]; [0031]; patch expressly adhered to the target site);
(claim 18) further comprising injecting the adhesive onto the patch via the catheter (see Fig. 11; [0032]; balloon expressly may comprise perfusions to inject adhesive through the catheter to the patch);
(claim 19) wherein the adhesive is a photocurable material ([0040]; light curing adhesive expressly disclosed);
(claim 22) wherein the enclosure is a living organism, and wherein the internal structure is internal tissue of the living organism (see exemplary Figs. 8-10, the enclosure expressly may comprise a lumen with the internal structure comprising the inner lumen wall of a living organism; [0031]; [0035]);
(claim 23) further comprising expanding the expandable balloon inside the living organism, wherein expansion of the expandable balloon places the patch in contact with the internal tissue (as expressly shown in Figs. 8-9; [0031]; balloon expressly inflated to press the patch against the desired living tissue);
(claim 24) wherein the proximal and distal ends of the shaft (1301) are on the same side of the internal tissue as the patch (1302) when the patch is placed in contact with the internal tissue (as shown in Figs. 8-10 and 13-14; the respective ends of the sheath and the patch are all disposed on the same side (i.e. the interior side of lumen wall 809 of Figs. 8-10) when the patch is deployed via balloon expansion);
(claim 30) wherein the patch (1302) has a three-dimensional, non-flat shape when bonded to the internal structure (three-dimensional cylindrical shape expressly shown in Figs. 13-14); and
(claim 31) wherein the patch self-seals to the internal structure (as shown between Figs. 8-10; [0031]; [0043]; adhesive expressly disclosed to bond/self-seal the patch to the lumen wall upon balloon expansion and/or plastic patch expressly conforms to the shape of the target site upon deployment).
Chin, as applied above, discloses an occluding apparatus comprising all the limitations of the claim except for a fluid pump coupled with the fluid conduit to pump the fluid through the conduit.  However, Gunday teaches (see Fig. 1) a similar balloon catheter system comprising a fluid pump (160) coupled with the fluid conduit to pump the fluid through the conduit in order to beneficially allow for a user to selectively and manually control actuation of the pump for balloon inflation in an easy manner while further providing for monitoring of the pressure of the balloon (see Fig. 1; Abstract; [0018]-[0019]; [0044]; [0047]; [0050]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Chin to have a fluid pump coupled with the fluid conduit to pump the fluid through the conduit in order to beneficially allow for a user to selectively and manually control actuation of the pump for balloon inflation in an easy manner while further providing for monitoring of the pressure of the balloon, as taught by Gunday.
Regarding claim 13, Chin in view of Gunday teaches the claimed invention except for the shaft having an outer diameter of less than 8 mm.  It would have been obvious to construct the shaft of Chin in view of Gunday to have a diameter of less than 8 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 1-10, 13, 16-23, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sideris et al. (US 2012/0010644) in view of Gunday et al. (US 2014/0275770).
Sideris discloses (see Figs. 1-7) an occluding apparatus comprising the following claim limitations:
(claim 1) a shaft (4) including a proximal and distal end (as shown in Figs. 3-4); an expandable balloon (i.e. balloon of balloon catheter 3; as shown in Figs. 5 and 7; see claim 1; [0028]); an actuator (i.e. proximal shaft of balloon catheter 3) configured to (i.e. capable of) expand and retract the expandable balloon (as shown in Figs. 5 and 7; see claim 1; [0028]; shaft of catheter 3 provides a conduit/lumen therein for the express inflation of the balloon interior, as shown in Figs. 5 and 7), wherein the actuator (i.e. proximal shaft of balloon catheter 3) includes a fluid conduit (i.e. interior lumen of balloon catheter 3) that extends through the shaft and coupled with the balloon to enable inflation and retraction of the balloon via injection or withdrawal of a fluid to or from the balloon via the fluid conduit (as shown between Figs. 1-7; shaft of balloon catheter 3 allows for inflation and deflation of the balloon), and wherein the balloon (3) is displaceablv retractable (i.e. capable of) into the shaft (4) and extendable (i.e. capable of) from the shaft (4) (as shown in Figs. 1-4; balloon may extend from an/or retract back with shaft 4); and a patch (2) positioned to be displaced by the expandable balloon when the expandable balloon is inflated, wherein the expandable balloon is displaceably retractable (i.e. capable of) into the shaft and displaceably extendable (i.e. capable of) from the shaft (as shown in Figs. 1-4; balloon may extend from an/or retract back with shaft 4);
(claim 2) a light guide (7) extending through the shaft (4), wherein the light guide (7) includes at least one optical fiber (as shown in Fig. 7, tip 8 of optical fiber 7 disposed within balloon of balloon catheter 3; [0028]);
(claim 3) further comprising a light source coupled with the optical fiber (7) and configured to (i.e. capable of) direct light through the optical fiber (7) (as expressly shown in Fig. 7; [0028]; optic fiber expressly transmits electromagnetic radiation from a source to the distal tip of the optic fiber);
(claim 4) further comprising a light-redirecting element (8, Fig. 7) in or on the expandable balloon (as shown in Fig. 7; [0028]; light diffusing tip 8 expressly disposed in the balloon), wherein the light-redirecting element is configured to (i.e. capable of) change a path (at 6, Fig. 7) followed by light transmitted from the optical fiber (7) (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system changes paths 6 in multiple directions by the diffing tip 8);
(claim 5) wherein the light-redirecting element (8) is configured to (i.e. capable of) change the direction of light transmitted from the optical fiber (7) by more than 90 degrees in a backward reflection (as expressly shown in Fig. 7; [0028]; multiple light paths 6 shown in Fig. 7 which include backward reflections more than 90 degrees);
(claim 6) wherein the light-redirecting element (8) is configured to (i.e. capable of) change the direction of light transmitted from the optical fiber (7) by less than 90 degrees in a forward redirection or spreading (as expressly shown in Fig. 7; [0028]; multiple light paths 6 shown in Fig. 7 which include forward redirections/spreads less than 90 degrees);
(claim 7) wherein the optical fiber (7) includes a distal end through which light can pass into the expandable balloon, wherein the light-redirecting element (8) is at the distal end of the optical fiber (7) (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system travels into balloon and changes paths 6 in multiple directions at the diffing tip 8 disposed at the distal end of the optical fiber 7);
(claim 8) wherein the patch (2) is also positioned to receive light from the optical fiber (7) when the expandable balloon is expanded (as expressly shown in Fig. 7; [0028]);
(claim 9) further comprising a photo-curable adhesive (1) contained in the patch or coated on the patch (2) on a side of the patch opposite the light guide (7) (as shown in Figs. 5 and 7; [0028]-[0029]; photo-curable adhesive 1 applied to the side of patch 2 which opposite the light guide 7); 
(claim 10) wherein the patch (2) and the photocurable adhesive (1) are biodegradable in a human body ([0008]; all materials of the device are bio-degradable);
(claim 16) a shaft (4) including a proximal and distal end (as shown in Figs. 3-4); an expandable balloon (i.e. balloon of balloon catheter 3; as shown in Figs. 5 and 7; see claim 1; [0028]); an actuator (i.e. proximal shaft of balloon catheter 3) configured to (i.e. capable of) expand and retract the expandable balloon (as shown in Figs. 5 and 7; see claim 1; [0028]; shaft of catheter 3 provides a conduit/lumen therein for the express inflation of the balloon interior, as shown in Figs. 5 and 7), wherein the actuator (i.e. proximal shaft of balloon catheter 3) includes a fluid conduit (i.e. interior lumen of balloon catheter 3) that extends through the shaft and coupled with the balloon to enable inflation and retraction of the balloon via injection or withdrawal of a fluid to or from the balloon via the fluid conduit (as shown between Figs. 1-7; shaft of balloon catheter 3 allows for inflation and deflation of the balloon), and wherein the balloon (3) is displaceablv retractable (i.e. capable of) into the shaft (4) and extendable (i.e. capable of) from the shaft (4) (as shown in Figs. 1-4; balloon may extend from an/or retract back with shaft 4); and a patch (2) positioned to be displaced by the expandable balloon when the expandable balloon is inflated, the method comprising penetrating an enclosure with the insertable catheter device, leading with the distal end of the shaft (4) (as shown in Fig. 3, [0027]-[0029]; [0032]; [0035]; catheter device expressly introduced within both a short sheath 4 as well as a long sheath to the desired enclosure/physiological opening), wherein the enclosure contains an internal structure (see exemplary Figs. 5-9, the enclosure expressly may comprise an atrial septal defect; [0003]; [0017]); displaceably extending the expandable balloon from the distal end of the shaft (4) (as shown in Fig. 4; [0027]-[0029]; [0032]; [0035]; after introduction but prior to deployment the balloon is distally exposed); extending the patch (2) with the expandable balloon into contact with an internal structure inside the enclosure (as expressly shown in Fig. 5; [0016]); and bonding the patch (2) to the internal structure (as expressly shown in Fig. 7; [0018]; [0024]; [0028]);
(claim 17) further comprising bonding the patch (2) to the internal structure using an adhesive (as expressly shown in Fig. 7; [0018]; [0024]; [0028]; adhesive bonding expressly disclosed);
(claim 18) further comprising injecting the adhesive onto the patch (2) via the catheter ([0024]; [0026]; the components of the initiator-activated adhesive expressly may be applied during implantation directly to the treatment site);
(claim 19) wherein the adhesive is a photocurable material (as expressly shown in Fig. 7; [0018]; [0024]; [0028]; light activated adhesive expressly disclosed);
(claim 20) a light guide (7) extending through the shaft (4), wherein the light guide (7) includes at least one optical fiber (as shown in Fig. 7, tip 8 of optical fiber 7 disposed within balloon of balloon catheter 3; [0028]), the method further comprising directing light (6, Fig. 7) through the optical fiber (7) into contact with the photocurable material to cure the photocurable material (as expressly shown in Fig. 7; [0028]; application of electromagnetic radiation 6 to the adhesive expressly disclosed);
(claim 21) further comprising directing the light through a light-redirecting element (8, Fig. 7), changing the path (6, Fig. 7) of the light and directing the light onto the patch (2) (as expressly shown in Fig. 7; [0028]; light transmitted along longitudinal axis of the system changes paths 6 in multiple directions by the diffing tip 8);
(claim 22) wherein the enclosure is a living organism, and wherein the internal structure is internal tissue of the living organism (see exemplary Figs. 5-9, the enclosure expressly may comprise an atrial septal defect of a living organism; [0003]; [0017]);
(claim 23) further comprising expanding the expandable balloon inside the living organism, wherein expansion of the expandable balloon places the patch in contact with the internal tissue (as expressly shown in Figs. 5 and 7; [0016]; [0018]; [0028]; balloon expressly inflated against the desired physiological opening);
(claim 26) further comprising applying a pre-load force onto the patch (2) against the internal tissue via expansion of the expandable balloon (as shown in Fig. 5 and 7; [0028]; balloon expressly inflated to press patch 2 against the desired physiological opening), wherein the internal tissue is a ventricular or atrial septum of a human, wherein the ventricular or atrial septum includes a defect that is covered by the patch (2) (see exemplary Figs. 5-9, the enclosure expressly may comprise an atrial septal defect of a living organism; [0003]; [0017]);
(claim 27) further comprising leaving the expandable balloon inside the living organism, facilitating closure of the defect (as expressly shown in Fig. 9; [0020]; [0032]);
(claim 30) wherein the patch (2) has a three-dimensional, non-flat shape when bonded to the internal structure (as expressly shown in Fig. 9); and
(claim 31) wherein the patch (2) self-seals to the internal structure (as shown between Figs. 6-7; an initiator 5 disclosed to be disposed on the internal structure to activate the patch adhesive and self-seal the patch to the internal structure).
Sideris, as applied above, discloses an occluding apparatus comprising all the limitations of the claim except for a fluid pump coupled with the fluid conduit to pump the fluid through the conduit.  However, Gunday teaches (see Fig. 1) a similar balloon catheter system comprising a fluid pump (160) coupled with the fluid conduit to pump the fluid through the conduit in order to beneficially allow for a user to selectively and manually control actuation of the pump for balloon inflation in an easy manner while further providing for monitoring of the pressure of the balloon (see Fig. 1; Abstract; [0018]-[0019]; [0044]; [0047]; [0050]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sideris to have a fluid pump coupled with the fluid conduit to pump the fluid through the conduit in order to beneficially allow for a user to selectively and manually control actuation of the pump for balloon inflation in an easy manner while further providing for monitoring of the pressure of the balloon, as taught by Gunday.
Regarding claim 13, Sideris in view of Gunday teaches the claimed invention except for the shaft having an outer diameter of less than 8 mm.  It would have been obvious to construct the shaft of Sideris in view of Gunday to have a diameter of less than 8 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sideris in view of Gunday as applied to claim 1 above, and further in view of Widomski et al. (US 2005/0192626).
Sideris in view of Gunday, as applied above, teaches an occluding apparatus comprising all the limitations of the claim except for the patch comprising a pharmaceutical composition.   However, Widomski teaches (see Fig. 7) a vascular patch (324) wherein the patch comprises a pharmaceutical composition ([0129]) in order to beneficially stimulate in-growth of tissue to further improve the patch seal and fixation at the tissue target site ([0127]-[0129]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sideris in view of Gunday to have the patch comprise a pharmaceutical composition in order to beneficially stimulate in-growth of tissue to further improve the patch seal and fixation at the tissue target site, as taught by Widomski.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sideris in view of Gunday as applied to claim 1 above, and further in view of Schultheis et al. (US 2014/0276983).
Sideris discloses (see Figs. 1-7) an occluding apparatus comprising the following claim limitations:
(claim 14) wherein the patch (2) is attached to an outer layer of the balloon (as expressly shown in Figs. 8-9; [0031]-[0032]; expressly disclosing an additional support mechanism in the form of a thread or suture attached to both the patch and the balloon, wherein any attachment to the balloon requires going through at least the outer layer); and 
(claim 15) wherein the patch (2) is attached to the outer layer with a temporary suture (as expressly shown in Figs. 8-9; [0031]-[0032]; expressly disclosing an additional support mechanism in the form of a thread or suture attached to both the patch and the balloon, wherein any attachment to the balloon requires going through at least the outer layer).
Sideris in view of Gunday, as applied above, teaches an occluding apparatus comprising all the limitations of the claim except for the expandable balloon including at least an inner layer and an outer layer.  However, Schultheis teaches (see Fig. 20) a similar balloon catheter system comprising a balloon (2010, Fig. 20) having an inner layer (2018, Fig. 20) and an outer layer (2016, Fig. 20) in order to beneficially provide a balloon having a generally non-compliant inner layer allowing for predictable expansion and a higher tensile strength, and allowing the balloon to be pre-blown or pre-formed to specifically desired dimensions and a compliant outer layer that beneficially provides a self-sealing function (see claims 5 and 14; Fig. 20; [0133]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sideris in view of Gunday to have an inner layer and an outer layer in order to beneficially provide a balloon having a generally non-compliant inner layer allowing for predictable expansion and a higher tensile strength, and allowing the balloon to be pre-blown or pre-formed to specifically desired dimensions and a compliant outer layer that beneficially provides a self-sealing function, as taught by Schultheis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23, 26 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,588,695.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires an insertable catheter device comprising at least a shaft, an expandable balloon, an actuator including a fluid conduit and configured to expand and retract the expandable balloon via injection or withdrawal of fluid via the fluid conduit, a fluid pump coupled to the fluid conduit, and a patch positioned to be displaced by the expandable balloon.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 10,588,695 anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 25, 28-29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Gregory et al. (US 2008/0287907).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771